Exhibit 10.3

 

VALIDITY GUARANTY

 

This Validity Guaranty, dated as of August 17, 2017 (“Guaranty”), is by Mark
Thompson, an individual (“Guarantor”), in favor of Moriah Software Management
L.P. (“Lender”).

 

RECITALS

 

A.       Capitalized terms not otherwise defined herein have the meaning set
forth in that certain Loan and Security Agreement, of even date herewith (the
“Loan Agreement”), by and among Lender and BTHC X, INC., a Delaware corporation
(“BTHC X”), iOra Software Limited, a company incorporated as a private limited
company under the Registrar for Companies for England and Wales (“iOra
Software”), iOra, Inc., a Delaware corporation (“iOra” and, together with iOra
Software and BTHC X, jointly and severally, Borrower”). “Guarantor Obligations”
means Guarantor’s guarantee of the full and prompt payment, satisfaction and
performance of the Obligations in accordance with the terms and subject to the
limitations set forth herein.

 

B.       Guarantor desires that Lender establish a term loan facility for
Borrower in the principal amount of Three Million Five Hundred Thousand Dollars
($3,500,000) pursuant to the Loan Agreement (such facility, as may be modified
or replaced from time to time, the “Facility”).

 

C.       Lender has conditioned its willingness to establish the Facility upon
the fulfillment of certain conditions, among them that Guarantor enters into
this Guaranty.

 

D.      Guarantor acknowledges and agrees that Guarantor will derive a
substantial and direct benefit and advantage from the Facility and other
agreements and financial accommodations of Lender to Borrower under the Loan
Documents.

 

Accordingly, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by Guarantor, the
parties hereby agree as follows:

 

Section 1. Guaranty. Subject to Section 2, Guarantor hereby absolutely,
unconditionally and irrevocably guarantees to Lender the full and prompt
payment, satisfaction and performance of any and all Obligations as and when
due, whether at stated maturity, by acceleration or otherwise, and including any
and all interest, fees, expenses, damages, and penalties that may be paid or
incurred by Lender in the collection of all or any portion of the Obligations or
the exercise or enforcement of any one or more of the other rights, powers,
privileges, remedies and interests of Lender relating thereto, irrespective of
the manner or success of any such collection, exercise or enforcement.

 



 

 

 

Section 2. Limitation. Notwithstanding any other provision of this Guaranty to
the contrary, Lender shall not demand payment from Guarantor under this Guaranty
except to the extent of any loss, damage, cost, expense, liability, claim or
other obligation incurred by Lender (including attorneys’ fees and costs
reasonably incurred) arising out of or in connection with one or more of the
following (each of the following clauses (a) through (g) being independent and
Lender may enforce this Guaranty separately under any or all of them):

 

(a)       any fraud or fraudulent misrepresentation by Borrower or Guarantor in
connection with the Loan Documents, the transactions contemplated thereby or the
preparation or delivery of any certificate or other document to Lender;

 

(b)       any fraud, bad faith intentional acts, gross negligence or willful
misconduct of Borrower or Guarantor;

 

(c)       the removal, disposal or redirection of any portion of the Collateral
by Borrower or Guarantor in violation of the Loan Documents;

 

(d)       any interference by Borrower or Guarantor with Lender’s rights under
the Loan Documents or the transactions contemplated thereby;

 

(e)       any misappropriation of any Loan proceeds by Borrower or Guarantor, or
any other act by Borrower or Guarantor that impairs the value of the Collateral;

 

(f)       Guarantor’s failure to cooperate with Lender in Lender’s disposal of
any Collateral after the occurrence of an Event of Default; or

 

(g)      Guarantor’s engagement in activities competitive with the business of
the Borrower during the term of the Facility following the cessation of his
employment with the Borrower, to the detriment of Lender’s position as lender
under the Facility.

 

Section 3. Continuing Guaranty. Guarantor covenants and agrees that: (a) this is
a continuing guarantee of payment and not of collection, whether the Obligations
are now or hereafter existing, acquired or created, and irrespective of the fact
that, from time to time, monies may be advanced, repaid and readvanced, and the
outstanding balance of the Facility may be zero; (b) this Guaranty may not be
revoked or terminated until such time as the Obligations and Guarantor
Obligations shall have been indefeasibly fully paid and satisfied and Lender
acknowledges the same in writing to Guarantor; (c) the Obligations shall not be
deemed to have been otherwise indefeasibly fully paid and satisfied so long as
any Loan Document (other than this Guaranty) shall have any continuing force or
effect; and (d) the Obligations will be indefeasibly paid and satisfied in full
in accordance with the terms and provisions of the Loan Documents without regard
to any applicable law now or hereafter in effect in any jurisdiction, or the
legality, validity, binding effect or enforceability of any term of any Loan
Document, including, without limitation, any applicable law that might in any
manner affect any of those terms and provisions, or any of the rights, powers,
privileges, remedies and interests of Lender with respect thereto, or that might
cause or permit to be invoked any alteration in the time, amount, or manner of
payment of any of the Obligations by Borrower or any other person or entity
(other than Lender). Notwithstanding the foregoing, this Guaranty shall
terminate on August 17, 2018, and Guarantor shall be released form any
obligations hereunder, if there is no outstanding Event of Default that is
uncured or unwaived as of that date.

 



 2 

 

 

Section 4. Agreement Absolute, Survival of Representations, Etc. Each of the
representations, warranties, covenants and other obligations and agreements
contained in this Guaranty: (a) shall be absolute and unconditional,
irrespective of the legality, validity, binding effect or enforceability of any
Obligations or Guarantor Obligations or of any Loan Document; (b) shall survive
the execution and delivery of this Guaranty and the Loan Documents, and any and
all advances, repayments and readvances thereunder, and shall remain and
continue in full force and effect until Lender's lending commitment (if any)
under the Facility has terminated and all Obligations and Guarantor Obligations
have been fully paid and/or satisfied, without regard (i) to any waiver,
modification, extension, renewal, consolidation, division, amendment or
restatement of any term or provision of any Loan Document, (ii) to any waiver or
full, partial, delayed, discontinued or failure to exercise of any of Lender's
rights, powers, privileges, remedies and interests under any Loan Document or
applicable law, against any person or entity, which exercise or enforcement may
be delayed, discontinued or otherwise not pursued or exhausted for any or no
reason whatsoever, or which may be waived, omitted or otherwise not exercised or
enforced (whether intentionally or otherwise), (iii) to any surrender,
repossession, sequestration, foreclosure, conveyance or assignment (by deed in
lieu of foreclosure, or otherwise), sale, lease or other realization, dealing or
disposition respecting any Collateral, (iv) to any release, subordination or
impairment of all or any part of any Obligations or Collateral, or any security
interest therein (whether intentionally or otherwise), (v) to any extension,
stay, moratorium or statute of limitations or similar time constraint under any
applicable law, (vi) to any investigation, analysis or evaluation by Lender or
its designees or representatives of the assets, business, operations, properties
or condition (financial or otherwise) of Borrower or Guarantor (vii) to any act
or omission on the part of Lender, Borrower, or any other person or entity,
(viii) to any inducement to Guarantor to enter into this Guaranty, or (ix) to
any other event that otherwise might constitute a legal or equitable
counterclaim, defense or discharge of Borrower or Guarantor; (c) shall not be
subject to any defense, counterclaim, setoff, right of recoupment, abatement,
reduction or other claim or determination that Guarantor may have against
Lender, Borrower, or any other person or entity; and (d) shall not be diminished
or qualified by the death, disability, dissolution, reorganization, insolvency,
bankruptcy, custodianship or receivership of Guarantor, Borrower, or any other
person or entity, as applicable, or the inability of any of them to pay debts or
perform or otherwise satisfy obligations as they become due for any reason
whatsoever.

 



 3 

 

 

Section 5. Guaranty Not Affected. Without limiting the generality of the
foregoing sections or any other term or provision of this Guaranty, Guarantor
covenants, agrees and consents that, at any time, and from time to time, in
accordance with the Loan Documents: (a) loans may be advanced, repaid and
readvanced from time to time, or the amount of loans, the rate of interest
thereon, any other Obligation or the credit availability under the Facility or
any Loan Document may be increased or otherwise changed; (b) the time, manner,
place and other terms and provisions of payment or performance of any one or
more of the Obligations may be amended, extended or otherwise changed; (c) any
partial or late payment, or any payment during the continuance of any Event of
Default, under any Loan Document may be accepted in whole or in part or
rejected; (d) any Collateral may be surrendered, repossessed, sequestered,
judicially or nonjudicially foreclosed, conveyed or assigned (by deed in lieu of
foreclosure or otherwise), sold, leased or otherwise realized upon, dealt with
or disposed of, in whole or in part, whether to Lender, its designees or
representatives or otherwise; (e) any mortgage or other security interest in any
such Collateral may be held without recordation or other filing or notice or
perfection (whether intentionally or otherwise), may be recorded or otherwise
perfected, or may be assigned, released, subordinated or otherwise impaired,
dealt with or disposed of in whole or in part; (f) any one or more payments,
distributions and proceeds received from or in respect of Borrower, Guarantor or
any other person or entity, or any Collateral may be applied in the sole and
absolute discretion of Lender to the Obligations or to any other indebtedness or
obligations (including interest), the payment to or reimbursement of Lender for
any fees and expenses for which it is entitled to be paid or reimbursed pursuant
to any of the provisions of this Guaranty or the other Loan Documents, or the
establishment and maintenance of any Collateral (all payments made by Guarantor,
Borrower, or any other person or entity shall be made free and clear of, and
without any reduction for, any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect
thereto); (g) the liability of Borrower, Guarantor or any other person or entity
to pay any and all of the Obligations may be settled, compromised, adjusted,
forgiven, released or affected by any other accommodation, in whole or in part,
and payment of any and all of the Obligations may be subordinated to the prior
payment of any other debts or claims of any other person; (h) any
representation, warranty, covenant or other term or provision of any Loan
Document, in whole or in part, may be the subject of one or more waivers of
applicability or consents to nonperformance, noncompliance or nonobservance,
whether or not constituting defaults, or may be otherwise not exercised or
enforced (whether intentionally or otherwise); (i) any Loan Document, or any
term or provision thereof, in whole or in part, may be amended, extended,
renewed or otherwise changed in any respect by the respective parties thereto in
the manner provided therein; (j) any one or more of this Guaranty or the other
Loan Documents, or any one or more of the rights, powers, privileges, remedies
and interests of Lender herein or therein, may be sold, conveyed, assigned or
otherwise transferred in whole or part (including participations or other
undivided interests) to any other person or entity; or (k) any other right,
power, privilege, remedy or interest of Lender under this Guaranty, any other
Loan Document or applicable law may be exercised or enforced by Lender or its
designees or representatives, which exercise or enforcement may be delayed,
discontinued or otherwise not pursued or exhausted for any or no reason
whatsoever, or any such right, power, privilege, remedy or interest may be
waived, omitted or otherwise not exercised or enforced (whether intentionally or
otherwise); all in such manner and order, upon such terms and provisions and
subject to such conditions as Lender may, subject to the terms of the Loan
Documents, deem necessary or desirable in its sole and absolute discretion, all
without notice to or consent from Guarantor; and all of the above clauses (a)
through (k) without affecting this Guaranty or any other Loan Document or any of
the Guarantor Obligations, which obligations shall continue in full force and
effect until such time as all Obligations and all Guarantor Obligations have
been fully paid and satisfied.

 



 4 

 

 

Section 6. Certain Representations and Warranties. Guarantor represents,
warrants to and agrees with Lender as to each of the matters set forth below:
(a) Guarantor is an individual residing at the address set forth herein; (b)
Guarantor has the full legal capacity and unconditional right to execute and
deliver this Guaranty and each of the other Loan Documents to which Guarantor is
or will be a party, and to perform all of Guarantor's obligations hereunder and
thereunder; (c) the execution and delivery by Guarantor of this Guaranty and
each of the other Loan Documents to which Guarantor is or will be a party, and
the performance by Guarantor of all of Guarantor's obligations hereunder and
thereunder will not violate or be in conflict with any term or provision of (i)
any law, rule statute, ordinance, regulation, code, (including, without
limitation, any applicable usury or similar law), (ii) any judgments, orders,
writs, injunction, or decrees or (iii) any mortgages, indentures, leases,
licenses, agreements, understandings, instruments, contracts, proposed
transactions or other obligation of Guarantor or to which Guarantor is a party
or by which Guarantor, or any material part of Guarantor's assets and
properties, may be bound or subject, and will not result in the creation or
imposition of any Lien upon any of Guarantor's assets or properties; (d)
Guarantor shall not take any action or inaction that may impair any material
part of Guarantor's assets and properties; (e) no licenses, permits, franchises,
approvals, consents, waivers, notices, authorizations, qualifications,
concessions, or the like, or registration, declaration or filing are required
(1) in connection with the due and valid execution, delivery and performance by
Guarantor of this Guaranty or any other Loan Document to which Guarantor is or
will be a party, or (2) to effect the legality, validity, binding effect or
enforceability of this Guaranty; (f) this Guaranty is the legal, valid and
binding obligation of Guarantor, enforceable against Guarantor in accordance
with its terms and provisions; and (g) Guarantor is solvent (i.e., the aggregate
fair value of Guarantor's assets exceeds the sum of Guarantor's actual and
contingent liabilities) and, both before and after taking into account the
Guarantor Obligations, Guarantor has adequate capital and is able to pay his
debts as they mature.

 

Section 7. Certain Covenants of the Guarantor. Guarantor covenants and agrees
that, from the date hereof and until the Obligations and Guarantor Obligations
have each been fully paid and satisfied, Guarantor shall give, or cause to be
given, immediate written notice to Lender of (i) any change in the domicile of
Guarantor, (ii) the institution or threat of, or any adverse change in, any
action, suit, investigation or proceeding at law, in equity, in arbitration or
otherwise, involving or affecting Guarantor or any Guarantor Obligation, or
(iii) any change in location or material loss in the assets, properties and/or
liabilities of Guarantor or a material decline in the value or the validity
thereof. Upon the occurrence and during the continuance of an Event of Default,
at Lender’s request, Guarantor shall cooperate with Lender to dispose of
Collateral as Lender shall direct, and shall do such acts and exercise and
deliver such instruments and documents as Lender shall reasonably request in
order to facilitate Lender’s exercise of rights under the Loan Agreement.

 



 5 

 

 

Section 8. Certain Acknowledgments and Waivers of Guarantor. Guarantor
acknowledges and agrees that the rights, powers, privileges, remedies and
interests granted to or conferred upon Lender by this Guaranty, the other Loan
Documents and applicable law are purely discretionary and shall not, and shall
not be deemed or construed to, impose upon Lender any duty or other obligation,
including, without limitation, any obligation (a) to sell, foreclose or
otherwise realize upon any Collateral, (b) to protect or preserve any
Collateral, (c) to perform or satisfy any obligation under or respecting any
Collateral or Guarantor, (d) to mitigate or otherwise reduce any expense, fees,
penalties, damage or other loss, or (e) to otherwise exercise or enforce any
such right, power, privilege, remedy or interest. Any sale, foreclosure or other
realization upon any Collateral, or any other exercise or enforcement of any
such right, power, privilege, remedy or interest, if undertaken by Lender in its
discretion, may be delayed, discontinued or otherwise not pursued or exhausted
for any reason whatsoever (whether intentionally or otherwise). Without limiting
the generality of the foregoing, to the extent waiver is not limited under
applicable law, Guarantor hereby expressly waives each and every claim or
defense, and agrees that Guarantor will not assert or pursue (by action, suit,
counterclaim or otherwise) any claim or defense, respecting (i) any settlement
or compromise with any obligor or other third party under any account
receivable, note, instrument, agreement, document or general intangible included
in the Collateral, irrespective of any reduction in the potential proceeds
therefrom, (ii) the selection or order of disposition of any Collateral (which
may be at random or in any order Lender may select in its sole and absolute
discretion, and may be without regard to any holding period or tax basis that
any person or entity may have therein or any tax or other consequences arising
from such disposition), (iii) the private sale of any Collateral, whether or not
any public market exists, (iv) the choice or timing of any sale date as to any
Collateral (which Lender may select in its sole and absolute discretion),
irrespective of whether greater sale proceeds would be realizable on a different
sale date, (v) the adequacy of the sale price of any Collateral, (vi) any
insufficiency of any such proceeds to fully satisfy the Obligations and
Guarantor Obligations, (vii) any sale of any Collateral to the first person or
entity to receive an offer or make a bid, (viii) the selection of any purchaser
of any Collateral, or (ix) any default by any purchaser of any Collateral.
Guarantor hereby expressly waives the applicability of any and all applicable
laws that are or may be in conflict with the terms and provisions of this
Guaranty or the other Loan Documents now or at any time in the future to the
extent waiver is not limited under applicable law, including (without
limitation) those pertaining to notice (other than notices required by this
Guaranty or any other Loan Document), protest, appraisal, valuation, stay,
extension, moratorium, marshaling of assets, exemption and equity of redemption.
Neither Lender nor any of its designees or representatives shall incur any
liability in connection with any sale of or other action taken respecting any
Collateral in accordance with the provisions of this Guaranty or any other Loan
Document or applicable law.

 

Section 9. INTENTIONALLY OMITTED]

 

Section 10. Waivers of Notice, Etc. Guarantor hereby expressly waives: (a)
notice of acceptance of this Guaranty; (b) notice of any action taken or omitted
in reliance hereon; (c) presentment; (d) demand for payment; (e) protest or
notice of protest; (f) notice of any nonpayment or the occurrence or continuance
of any other default, or any other event that (with the giving of notice or the
passage of time or both) could constitute a default, under any Loan Document;
(g) notice of any material or adverse effect, whether individually or in the
aggregate, upon the assets, business, operations, properties or condition
(financial or otherwise) of Borrower, Guarantor or any other person or entity,
or upon any part of any Collateral; (h) any statute of limitations or similar
time constraint under any applicable law, whether with respect to the
Obligations or Guarantor Obligations or otherwise; or (i) any other proof,
notice or demand of any kind whatsoever or the making or promptness in making
any claim or demand under this Guaranty or any other Loan Document. No act or
omission of any kind in connection with any of the foregoing shall in any way
impair or otherwise affect the legality, validity, binding effect or
enforceability of any term or provision of this Guaranty or any of the Guarantor
Obligations.

 



 6 

 

 

Section 11. Bankruptcy; Reinstatement. In the event Lender is not permitted or
is otherwise unable (because of the pendency of any bankruptcy, insolvency,
receivership or other proceeding) to demand or accelerate the Obligations, but
otherwise would have been permitted to do so at such time pursuant to any Loan
Document, Lender may demand payment in full, and may exercise and enforce any
and all of its other rights, powers, privileges, remedies and interests under
this Guaranty or the other Loan Documents to which Guarantor is a party or by
which Guarantor may be bound or subject, in each case as if the Obligations had
been duly demanded or accelerated, and Guarantor will not raise, and hereby
expressly waives and releases, any claim or defense with respect to such deemed
demand or acceleration. In the event any payment of or any application of any
amount, asset or property to any of the Obligations or Guarantor Obligations, or
any part thereof, at any time is rescinded or must otherwise be restored or
returned by Lender upon the insolvency, bankruptcy or reorganization of
Borrower, Guarantor, or any other person or entity, whether by order of any
court, by any settlement approved by any court, or otherwise, then the terms and
provisions of this Guaranty and the other Loan Documents shall continue to
apply, or shall be reinstated if not then in effect, as the case may be, with
respect to the Obligations or Guarantor Obligations so rescinded, restored or
returned, all as though such payment or application had never been made.

 

Section 12. Enforcement. Lender, in its sole discretion, may proceed to exercise
or enforce any right, power, privilege, remedy or interest that Lender may have
under this Guaranty, any other Loan Document or applicable law at law, in
equity, in rem or in any other forum available under applicable law, severally
and cumulatively. Lender may institute one or more proceedings (which may be
separate proceedings) with respect to this Guaranty and each of the other Loan
Documents in such order and at such times as Lender may elect in its sole and
absolute discretion. This Guaranty and the other Loan Documents may be enforced
without possession of any underlying promissory note, security agreement or
pledge, or its production in any action, suit or proceeding, and without the
presence or participation of Borrower or Guarantor, whether through lack of
jurisdiction, venue or service or otherwise; and Guarantor will not raise, and
each hereby waives, any objection or defense respecting the need for any such
production, presence or participation.

 

Section 13. Right to Attachment Remedy. Guarantor agrees that, notwithstanding
the existence of any property securing any or all of the Guarantor Obligations,
Lender shall have all of the rights of a creditor of Guarantor, including
without limitation the right to obtain a temporary protective order and writ of
attachment against Guarantor with respect to any sums due under this Guarantee.
Guarantor further agrees that in the event any property secures the obligations
of Guarantor under this Guarantee, to the extent that Lender, in its sole and
absolute discretion, determines prior to the disposition of such property that
the amount to be realized by Lender therefrom may be less than the indebtedness
of Guarantor under this Guarantee, Lender shall have all the rights of an
unsecured creditor against Guarantor, including without limitation the right of
Lender, prior to the disposition of said property, to obtain a temporary
protective order and writ of attachment against Guarantor. Guarantor waives the
benefit of any and all other statutes and rules of law now or hereafter in
effect requiring Lender to first resort to or exhaust all such collateral before
seeking or obtaining any attachment remedy against Guarantor. Lender shall have
no liability to Guarantor as a result thereof, whether or not the actual
deficiency realized by Lender is less than the anticipated deficiency on the
basis, which Lender obtains a temporary protective order or writ of attachment.

 



 7 

 

 

Section 14. Exculpation. Lender and its participants, affiliates, custodians and
designees, representatives, and its officers, employees, attorneys and agents,
shall not incur any liability for any acts or omissions (and Guarantor hereby
expressly waives any and all related claims and actions against each such person
or entity) arising out of or related directly or indirectly to this Guaranty,
except to the extent occasioned by the respective person's or entity’s gross
negligence or willful misconduct as finally determined pursuant to applicable
law by a governmental authority or court having jurisdiction.

 

Section 15. Subrogation. No payment by Guarantor shall entitle Guarantor, by
subrogation to the rights of Lender, rights of reimbursement, restitution or
contribution from Borrower, or otherwise, to any payment by Borrower (or out of
any assets of Borrower), except after the final and irrevocable indefeasible
payment (in cash) and satisfaction of any and all Obligations and Guarantor
Obligations.

 

Section 16. Expenses, Etc. Guarantor shall pay or reimburse, on demand, any and
all costs and expenses incurred by Lender, whether directly or indirectly, in
connection with the enforcement and adjudication of this Guaranty, including
(without limitation) the disbursements, expenses and reasonable fees of counsel.

 

Section 17. Further Assurances. Guarantor agrees to do such further acts and
things and to execute and deliver such statements, assignments, agreements,
instruments and other documents as Lender from time to time may request in
connection with this Guaranty and in order to (a) evidence, confirm, perfect and
protect any lien granted by Guarantor, (b) give Lender or its designees or
representatives confirmation and further assurance of its rights, powers,
privileges, remedies and interests under this Guaranty, the other Loan Documents
and applicable law, (c) better enable Lender or its designees or representatives
to exercise any such right, power, privilege, remedy or interest, and (d)
otherwise effectuate the purpose and the terms and provisions of this Guaranty
or the other Loan Documents, each in such form and substance as may be
acceptable to Lender.

 

Section 18. Relationship of Guarantor and Lender, Etc. Guarantor represents,
warrants, acknowledges and agrees that: (a) Lender is acting solely in the
capacity of Lender with respect to this Guaranty, the other Loan Documents and
the Collateral; (b) Guarantor's sole relationship with Lender is that of debtor
and creditor, respectively, and no term or provision of this Guaranty or any
other Loan Document is intended to create, nor shall any such term or provision
be deemed or construed to have created, any joint venture, partnership, trust,
agency or other fiduciary or advisory relationship with Guarantor; and (c)
Guarantor has independently and fully reviewed and evaluated this Guaranty, the
other Loan Documents, and the transactions contemplated hereunder and thereunder
and the potential effects of such transactions on the assets, business,
operations, properties and condition (financial or otherwise) of Guarantor and
Borrower (if any), which review and evaluation was made (i) together with
counsel and (to the extent deemed prudent by Guarantor) financial and other
advisors to Guarantor, and (ii) without any reliance upon any oral or written
advice, analysis or assurance of any kind whatsoever from Lender.

 



 8 

 

 

Section 19. Notices. Any notice that a party shall be required or shall desire
to give to the other hereunder shall be in writing and either (a) delivered by
registered or certified mail, (b) delivered by hand, or (c) delivered by
national overnight courier service with next business day delivery, and shall be
deemed to have been duly given or made (i) three (3) business days after deposit
in the United States Mail, registered or certified mail, return receipt
requested, with proper postage prepaid, (ii) one (1) business day after deposit
with a national overnight courier with next business day delivery with all
charges prepaid, or (iii) when hand-delivered. All notices, requests and demands
are to be given or made to the respective parties at the following addresses (or
to such other addresses as either party may designate by notice in accordance
with the provisions of this paragraph):

 

If to Guarantor:

 

Mark Thompson

45 Summer Street

Taunton, MA 02780

 

If to Lender:

 

Moriah Software Management L.P.

One University Plaza

Suite 407

Hackensack, NJ 07601

Attention: Greg Zilberstein

 

With a copy to:

 

Cohen Tauber Spievack & Wagner P.C.

420 Lexington Avenue, Suite 2400

New York, NY 10170

Attention: Adam Stein, Esq.

 

Section 18. APPLICABLE LAW. THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, THE LAWS OF
WHICH GUARANTOR HEREBY EXPRESSLY ELECTS TO APPLY TO THIS GUARANTY, WITHOUT
GIVING EFFECT TO PROVISIONS FOR CHOICE OF LAW THEREUNDER. GUARANTOR AGREES THAT
ANY ACTION OR PROCEEDING BROUGHT TO ENFORCE OR ARISING OUT OF THIS GUARANTY
SHALL BE COMMENCED IN ACCORDANCE WITH THE PROVISIONS OF THIS GUARANTY.

 

Section 19. WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED UNDER APPLICABLE LAW,
GUARANTOR HEREBY WAIVES ANY AND ALL RIGHTS THAT IT MAY NOW OR HEREAFTER HAVE
UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR ANY STATE TO A TRIAL BY JURY
OF ANY AND ALL ISSUES ARISING EITHER DIRECTLY OR INDIRECTLY IN ANY ACTION OR
PROCEEDING BETWEEN GUARANTOR AND LENDER OR THEIR SUCCESSORS AND ASSIGNS, OUT OF
OR IN ANY WAY CONNECTED WITH THIS GUARANTY, THE GUARANTOR OBLIGATIONS AND/OR THE
OTHER LOAN DOCUMENTS. IT IS INTENDED THAT SAID WAIVER SHALL APPLY TO ANY AND ALL
DEFENSES, RIGHTS, AND/OR COUNTERCLAIMS IN ANY ACTION OR PROCEEDINGS BETWEEN
GUARANTOR AND LENDER. GUARANTOR WAIVES ALL RIGHTS TO INTERPOSE ANY CLAIMS,
DEDUCTIONS, SETOFFS OR COUNTERCLAIMS OF ANY KIND, NATURE OR DESCRIPTION IN ANY
ACTION OR PROCEEDING INSTITUTED BY LENDER WITH RESPECT TO THIS GUARANTY, THE
OTHER LOAN DOCUMENTS, THE GUARANTOR OBLIGATIONS OR ANY MATTER ARISING THEREFROM
OR RELATING THERETO, EXCEPT COMPULSORY COUNTERCLAIMS.

 



 9 

 

 

Section 20. CONSENT TO JURISDICTION. GUARANTOR HEREBY (a) IRREVOCABLY SUBMITS
AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS
LOCATED IN THE STATE OF NEW YORK, NEW YORK COUNTY, WITH RESPECT TO ANY ACTION OR
PROCEEDING ARISING OUT OF THIS GUARANTY AND/OR THE OTHER LOAN DOCUMENTS, THE
GUARANTOR OBLIGATIONS OR ANY MATTER ARISING THEREFROM OR RELATING THERETO, AND
(b) WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE OR
FORUM NON CONVENIENS WITH RESPECT THERETO. IN ANY SUCH ACTION OR PROCEEDING,
GUARANTOR WAIVES PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT OR OTHER PROCESS
AND PAPERS THEREIN AND AGREES THAT THE SERVICE THEREOF MAY BE MADE BY CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO GUARANTOR AT HIS ADDRESS SET FORTH
HEREIN OR OTHER ADDRESS THEREOF OF WHICH LENDER HAS RECEIVED NOTICE AS PROVIDED
IN THIS GUARANTY. NOTWITHSTANDING THE FOREGOING, GUARANTOR CONSENTS TO THE
COMMENCEMENT BY LENDER OF ANY ACTION OR PROCEEDING IN ANY OTHER JURISDICTION TO
ENFORCE ITS RIGHTS AND GUARANTOR WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH ACTION OR
PROCEEDING.

 

Section 21. Construction. No provision of this Guaranty shall be construed
against or interpreted to the disadvantage of any party hereto by reason of such
party or his or its counsel having, or being deemed to have, structured or
drafted such provision.

 

Section 22. Headings, Amendments, Waiver, Etc. Section and paragraph headings
are for convenience only and shall not be construed as part of this Guaranty.
Any modification and amendment shall be in writing and signed by the parties,
and any waiver of, or consent to any departure from, any representation,
warranty, covenant or other term or provision shall be in writing and signed by
each affected party hereto or thereto, as applicable.

 

Section 23. Entire Agreement. This Guaranty represents the entire agreement and
understanding concerning the subject matter hereof and thereof between the
parties, and supersedes all other prior agreements and understandings concerning
the subject matter hereof, whether oral or written.

 



 10 

 

 

Section 24. Survival. All covenants, agreements, representations and warranties
made by Guarantor herein or in any of the Loan Documents or in any certificate,
report or instrument contemplated hereby shall survive any independent
investigation made by Lender and the execution and delivery of this Guaranty,
the Loan Documents and such certificates, reports or instruments and shall
continue so long as any Obligations are outstanding and unsatisfied, applicable
statutes of limitations to the contrary notwithstanding.

 

Section 25. Severability. Every provision of this Guaranty is intended to be
severable. If, in any jurisdiction, any term or provision hereof is determined
to be invalid or unenforceable, (a) the remaining terms and provisions hereof
shall be unimpaired, (b) any such invalidity or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such term or provision
in any other jurisdiction, and (c) the invalid or unenforceable term or
provision shall, for purposes of such jurisdiction, be deemed replaced by a term
or provision that is valid and enforceable and that comes closest to expressing
the intention of the invalid or unenforceable term or provision. If a court of
competent jurisdiction determines that any covenant or restriction, by the
length of time or any other restriction, or portion thereof, set forth in this
Guaranty is unreasonable or unenforceable, the court shall reduce or modify such
covenants or restrictions to those which it deems reasonable and enforceable
under the circumstances and, as so reduced or modified, the parties hereto agree
that such covenants and restrictions shall remain in full force and effect as so
modified. In the event a court of competent jurisdiction determines that any
provision of this Guaranty is invalid or against public policy and cannot be so
reduced or modified so as to be made enforceable, the remaining provisions of
this Guaranty shall not be affected thereby, and shall remain in full force and
effect.

 

Section 26. No Waiver by Action, Cumulative Rights, Etc. A waiver of a breach of
any term, covenant or condition of this Guaranty shall not operate or be
construed as a continuing waiver of such term, covenant or condition, or breach,
or of any other term, covenant or condition, or breach by such party. No failure
to exercise and no delay in exercising any right, remedy, or power hereunder
shall preclude any other or further exercise of any other right, remedy or power
provided herein or by law or in equity. Lender is entitled to exercise all
rights and remedies available to it at law or in equity in connection with this
Guaranty. The rights and remedies of Lender hereunder are several and cumulative
at Lender’s discretion and may be exercised at Lender’s discretion.

 

Section 27. Successors and Assigns. All covenants, promises and agreements by or
on behalf of the parties contained in this Guaranty shall be binding upon and
shall inure to the benefit of the parties and their respective estates,
representatives, successors and assigns, as applicable; provided, however, that
nothing in this Guaranty, express or implied, shall confer on Guarantor the
right to assign any of his rights or obligations hereunder at any time.

 

Section 28. Counterparts. This Guaranty may be executed in one or more
counterparts, and by facsimile or electronic signature, each of which when so
executed, shall be deemed an original, but all of which shall constitute but one
and the same instrument.

 

 11 

 

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Validity
Guaranty as of the date first written above.

 

GUARANTOR:

 

/s/ Mark Thompson   Print Name: MARK THOMPSON  

 

AGREED TO AND ACCEPTED BY LENDER:

 

MORIAH SOFTWARE MANAGEMENT LP

 

By: Black Dolphin Capital Management, LLC, its General Partner

 

By: /s/ Greg Zilberstein   Name:  Greg Zilberstein   Title: Managing Member  

 

 

[SIGNATURE PAGE TO VALIDITY GUARANTY]

 

 

